Case 19-27439-MBK            Doc 868     Filed 01/28/20 Entered 01/28/20 09:58:12                    Desc Main
                                        Document     Page 1 of 3

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)



                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                     FOR HEARING ON JANUARY 29, 2020 AT 10:00 A.M. (ET)


 CONTINUED MATTERS

          1.        Motion of Interlink Transport Technologies, Inc. (dba MSC Technology (North
                    America) Inc.) for Entry of an Order (I) Granting It Relief from the Automatic
                    Stay to Terminate Construction Contract, or in the Alternative, (II) Compelling
                    the Debtor to Immediately Reject the Construction Contract [Docket No. 591;
                    Filed 12/2/19]

                    Related Documents:

                    a)     Application for Order Shortening Time [Docket No. 592; Filed 12/2/19]

                    b)     Order Granting Application to Shorten Time [Docket No. 593; Entered
                           12/2/19]

 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/2
 01/28/2020 205793081.4
Case 19-27439-MBK    Doc 868     Filed 01/28/20 Entered 01/28/20 09:58:12          Desc Main
                                Document     Page 2 of 3

            c)      Certificate of Service [Docket No. 595; Filed 12/2/19]

            d)      Determination of Adjournment Request (Granted) [Docket No. 866; Filed
                    1/28/20]

            Objection Deadline: Objections may be presented at the hearing.

            Responses Received:

            e)      None.

            Status: The Debtor and Interlink Transport Technologies, Inc. (dba MSC
            Technology (North America) Inc.) have agreed to adjourn this evidentiary hearing
            on the Motion while they continue settlement discussions. This matter is
            continued to the hearing on February 13, 2020 at 10:00 a.m. (ET).

      2.    Motion to Compel Debtor and Paul Belair to Respond to and Comply With Rule
            2004 Subpoenas [Docket No. 395; Filed 10/31/19]

            Related Documents:

            a)      Certificate of Service [Docket No. 414; Filed 11/5/19]

            b)      Determination of Adjournment Request (Granted) [Docket No. 490; Filed
                    11/12/19]

            c)      Determination of Adjournment Request (Granted) [Docket No. 604; Filed
                    12/5/19]

            d)      Determination of Adjournment Request (Granted) [Docket No. 663; Filed
                    12/16/19]

            Objection Deadline: Originally, November 14, 2019 at 4:00 p.m. (ET).

            Responses Received:

            e)      See Debtor’s Objection to Cross-Motion of the Official Committee of
                    Unsecured Creditors to Convert Debtor’s Case to Chapter 7 [Docket No.
                    418; Filed 11/6/19] at pages 3-5.

            Status: This motion will either be adjourned or withdrawn by the Committee.

 UNCONTESTED MATTERS GOING FORWARD

      3.    Debtor’s Motion for Entry of an Order Approving the Settlement and
            Compromise By and Among the Debtor, Sunstone Hotels Morristown, LLC and
            Viking Demolition, Inc. Pursuant to Fed. R. Bankr. P. 9019 and For the Rejection
            of Certain Executory Contracts [Docket No. 825; Filed 1/17/20]




                                            -2-
Case 19-27439-MBK      Doc 868    Filed 01/28/20 Entered 01/28/20 09:58:12           Desc Main
                                 Document     Page 3 of 3

              Related Documents:

              a)     Application for Order Shortening Time [Docket No. 826; Filed 1/17/20]

              b)     Order Granting Application to Shorten Time [Docket No. 827; Entered
                     1/17/20]

              c)     Affidavit of Service [Docket No. 843; Filed 1/22/20]

              Objection Deadline: Objections may be presented at the hearing.

              Responses Received:

              d)     No objections received to date.

              Status: This matter is going forward.


 Dated: January 28, 2020                   LOWENSTEIN SANDLER LLP

                                           /s/ Kenneth A. Rosen
                                           Kenneth A. Rosen, Esq.
                                           Bruce Buechler, Esq.
                                           Joseph J. DiPasquale, Esq.
                                           Mary E. Seymour, Esq.
                                           Jennifer B. Kimble, Esq. (pro hac vice)
                                           Arielle B. Adler, Esq.
                                           One Lowenstein Drive
                                           Roseland, New Jersey 07068
                                           (973) 597-2500 (Telephone)
                                           (973) 597-2400 (Facsimile)
                                           krosen@lowenstein.com
                                           bbuechler@lowenstein.com
                                           jdipasquale@lowenstein.com
                                           mseymour@lowenstein.com
                                           jkimble@lowenstein.com
                                           aadler@lowenstein.com

                                           Counsel to the Debtor and Debtor-in-Possession




                                              -3-
